DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1-22 are pending in the present application and are under consideration in this office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Objections & Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over applicant provided prior art Vezina (U.S. Pub. No. 2011/0270089), hereinafter "Vezina" in further view of Ishikawa (U.S. Pub. No. 2011/0246129), hereinafter "Ishikawa".

Regarding claim 1, Vezina discloses a method for managing a patient ("a method of managing a patient" Vezina, [0012], lines 1 and 2) 
determining a specific imaging window based on a location of a probe ("The probes 110 can be positioned on a patient in a suitable location related to the information desired to be collected by any given probe ll0" Vezina, [0048], lines 1-3; "The probes 110 may obtain information based upon their position on the patient. That is, certain positions can represent a cardiovascular window" Vezina, [0ll0], lines 4-6);
identifying a specific primary image cross-section corresponding to the specific imaging window ("parastemal long-axis 2D imaging cross-section 302" Vezina, [0112], lines 6 and 7);
generating at least one image along the specific primary image cross-section using patient data captured with the probe ("patient interface module 134 can adjust the probe 110 to acquire a parasternal 
comparing the at least one image to a predetermined expected image contour scaffold of the primary image cross-section using at least one computing unit ("the correlation algorithm may include analyzing a captured image clip with an image recognition module 148 and may further include comparing the result to a series of stored image clips in a database" Vezina, [0081], lines 1-4).
However, Vezina may not disclose commanding the probe to fine-tune an imaging plane automatically based on the comparison until the at least one image matches the predetermined expected image contour scaffold of the specific primary image cross-section corresponding to the specific imaging window determined based on the specific location of the probe.
However, in the same field of endeavor, Ishikawa teaches commanding the probe to fine-tune an imaging plane automatically based on the comparison until the at least one image matches the predetermined expected image contour scaffold of the specific primary image cross-section corresponding to the specific imaging window determined based on the specific location of the probe (“The system includes a measuring unit (coordinate calculation section 2034) that measures a relative position and a relative posture of the ultrasonic probe with respect to an examinee using image information on the examinee acquired by the ultrasonic probe, a control amount calculation unit (2035) that calculates an amount of control of the position and posture of the ultrasonic probe based on the measurement result of the measuring unit and at least one of a probe control mechanism that controls the position and posture of the ultrasonic probe using the amount of control calculated by the control amount calculation unit” Ishikawa, Abstract, [0050]-[0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vezina' s disclosure of a method for comparing a captured image with stored images with Ishikawa’s teaching of automatically repositioning a probe as Ishikawa explictly states that automatic repositioning “provide[s] an ultrasonic diagnostic imaging apparatus that 

Regarding claim 2, Vezina discloses the patient data includes ultrasound-generated data points ("the patient interface module 134 can automatically acquire ultrasound-generated data points at a selected time interval" Vezina, [0075], lines 3-5).

Regarding claim 3, Vezina discloses the imaging window includes at least one of: a transthoracic parastemal window, a transthoracic apical window, a sub-costal window, a mid-esophageal window, or a suprastemal notch window ("four external cardiac probes 110A-D can be provided and can be positioned in the transthoracic parastemal window, the transthoracic apical window, the subcostal window, and the suprastemal notch window, respectively" Vezina, [0048], lines 12-16; “an internal cardiac probe 110E can also be provided in the mid-esophageal window” Vezina, [0050]).

Regarding claim 4, Vezina discloses the at least one image is a 2D image ("a first mode of data collection may include a two-dimensional (2D) black and white image of the moving heart muscle and valves" Vezina, [0076], lines 5-7).

Regarding claim 5, Vezina may not explictly disclose the predetermined expected image contour scaffold covers an entire contour of an expected image of the specific primary image cross-section.
However, in the same field of endeavor, Ishikawa teaches the predetermined expected image contour scaffold covers an entire contour of an expected image of the specific primary image cross-section (contour information, #7004, covers the entire contour in the database image, #7003, Ishikawa, Fig. 7, [0076]-[0080])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vezina' s disclosure of a method for comparing a captured 

Regarding claim 7, Vezina discloses the imaging plane is fine-tuned by adjusting at least one of a position or a view of the probe using one or more actuation devices ("The mechanism 112 can be adapted to allow for adjustment of the imaging plane of the probe 110 by providing a rotation angle adjustment and an elevation angle adjustment. In some embodiments, this mechanism 112 may be external and thus the imaging plane may be manually adjustable through physical adjustment of knobs, pins, levers, or other mechanical adjustment features. In other embodiments, the mechanism 112 may be internal and the imaging plane may be adjustable automatically by the controller 12 or manually through provider interaction with the controller 102" Vezina, [0056], lines 2-16; "patient interface module 134 can control actuation devices for rotating, pivoting, translating, or otherwise adjusting the position and probe view obtained by the probe 110." Vezina, [0074], lines 4-6).
However, Vezina may not explictly disclose automatic adjustment.
However, in the same field of endeavor, Ishikawa teaches automatic adjustment (“The probe position/posture control apparatus 2004 can be configured using a base frame 3041, a probe holder 3042 and a plurality of actuators 3043 as shown in FIG. 3 to realize this operation. In this case, the plurality of actuators 3043 are driven according to the input from the host controller 2003. As a result of changing the relationship of the relative position and posture between the base frame 3041 and probe holder 3042, the position and posture of the ultrasonic probe 2001 held by the probe holder 3042 is controlled” Ishikawa, [0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vezina' s disclosure of actuators with Ishikawa’s teaching of automatic actuators as Ishikawa explictly states that automatic repositioning “provide[s] an ultrasonic 

Regarding claim 8, Vezina discloses generating at least one secondary image along a secondary image cross-section for the imaging window based on a predetermined imaging sequence ("the mode of the first probe 110 can be changed to a second mode and a color Doppler ROI box may be superimposed on the aortic 304 and mitral valves 2D live image" Vezina, [0112], lines 10-14).

Regarding claim 9, Vezina discloses one or more non-transitory computer-readable storage media ("memory of the controller 102 may be a digital memory of a hard drive where a computer system is provided as the controller" Vezina, [0077], lines 5-7) storing computer-executable instructions for performing a computer process on a computing system ("the analysis module 136 can include one or more algorithms configured for analyzing the circulatory function information obtained by the transducers and for developing cardiovascular determinants" Vezina, [0079], lines 3-6): determining an imaging window based on a location of a probe ("The probes 110 can be positioned on a patient in a suitable location related to the information desired to be collected by any given probe ll0" Vezina, [0048], lines 1-3; "The probes 110 may obtain information based upon their position on the patient. That is, certain positions can represent a cardiovascular window" Vezina, [0110], lines 4-6):
determining a specific imaging window based on a location of a probe ("The probes 110 can be positioned on a patient in a suitable location related to the information desired to be collected by any given probe ll0" Vezina, [0048], lines 1-3; "The probes 110 may obtain information based upon their position on the patient. That is, certain positions can represent a cardiovascular window" Vezina, [0ll0], lines 4-6);
identifying a specific primary image cross-section corresponding to the specific imaging window ("parastemal long-axis 2D imaging cross-section 302" Vezina, [0112], lines 6 and 7);

comparing the at least one image to a predetermined expected image contour scaffold of the primary image cross-section using at least one computing unit ("the correlation algorithm may include analyzing a captured image clip with an image recognition module 148 and may further include comparing the result to a series of stored image clips in a database" Vezina, [0081], lines 1-4).
However, Vezina may not disclose commanding the probe to fine-tune an imaging plane automatically based on the comparison until the at least one image matches the predetermined expected image contour scaffold of the specific primary image cross-section corresponding to the specific imaging window determined based on the specific location of the probe.
However, in the same field of endeavor, Ishikawa teaches commanding the probe to fine-tune an imaging plane automatically based on the comparison until the at least one image matches the predetermined expected image contour scaffold of the specific primary image cross-section corresponding to the specific imaging window determined based on the specific location of the probe (“The system includes a measuring unit (coordinate calculation section 2034) that measures a relative position and a relative posture of the ultrasonic probe with respect to an examinee using image information on the examinee acquired by the ultrasonic probe, a control amount calculation unit (2035) that calculates an amount of control of the position and posture of the ultrasonic probe based on the measurement result of the measuring unit and at least one of a probe control mechanism that controls the position and posture of the ultrasonic probe using the amount of control calculated by the control amount calculation unit” Ishikawa, Abstract, [0050]-[0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vezina' s disclosure of a process for comparing a captured image with stored images with Ishikawa’s teaching of automatically repositioning a probe as Ishikawa 

Regarding claim 10, Vezina discloses the patient data includes ultrasound-generated data points ("the patient interface module 134 can automatically acquire ultrasound-generated data points at a selected time interval" Vezina, [0075], lines 3-5).

Regarding claim 11, Vezina discloses the imaging window includes at least one of: a transthoracic parastemal window, a transthoracic apical window, a sub-costal window, or a suprastemal notch window ("four external cardiac probes l lOA-D can be provided and can be positioned in the transthoracic parastemal window, the tranthoracic apical window, the subcostal window, and the suprastemal notch window, respectively" Vezina, [0048], lines 12-16).

Regarding claim 12, Vezina discloses the at least one image is a 2D image ("a first mode of data collection may include a two-dimensional (2D) black and white image of the moving heart muscle and valves" Vezina, [0076], lines 5-7).

Regarding claim 13, Vezina may not explictly disclose the predetermined expected image contour scaffold covers an entire contour of an expected image of the specific primary image cross-section.
However, in the same field of endeavor, Ishikawa teaches the predetermined expected image contour scaffold covers an entire contour of an expected image of the specific primary image cross-section (contour information, #7004, covers the entire contour in the database image, #7003, Ishikawa, Fig. 7, [0076]-[0080])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vezina' s disclosure of a process for comparing a captured 

Regarding claim 15, Vezina discloses the imaging plane is fine-tuned by adjusting at least one of a position or a view of the probe using one or more actuation devices ("The mechanism 112 can be adapted to allow for adjustment of the imaging plane of the probe 110 by providing a rotation angle adjustment and an elevation angle adjustment. In some embodiments, this mechanism 112 may be external and thus the imaging plane may be manually adjustable through physical adjustment of knobs, pins, levers, or other mechanical adjustment features. In other embodiments, the mechanism 112 may be internal and the imaging plane may be adjustable automatically by the controller 12 or manually through provider interaction with the controller 102" Vezina, [0056], lines 2-16; "patient interface module 134 can control actuation devices for rotating, pivoting, translating, or otherwise adjusting the position and probe view obtained by the probe 110." Vezina, [0074], lines 4-6).

Regarding claim 16, Vezina discloses the computer process further comprising generating at least one secondary image along a secondary image cross-section for the imaging window based on a predetermined imaging sequence ("the mode of the first probe 110 can be changed to a second mode and a color Doppler ROI box may be superimposed on the aortic 304 and mitral valves 2D live image" Vezina, [0112], lines 10-14).

Regarding claim 17, Vezina discloses a system for managing a patient ("A system for managing a patient" Vezina, Abstract, line 1) at least one probe ("one or more probes 110" Vezina, [0046], line 6) positioned at a specific location corresponding to a specific imaging window ("probes 110 can be placed in one of several available windows" Vezina, [0048], lines 8 and 9) and configured to capture patient data 
a controller ("controller 102" Vezina, [0046], line 2) configured to generate at least one image along a specific primary image cross-section corresponding to the specific imaging window using the captured patient data ("patient interface module 134 can adjust the probe 110 to acquire a parasternal long-axis 2D imaging cross-section 302 of the heart for one or more heart beats" Vezina, [0112], lines 5-7) and
a comparison of the at least one image to a predetermined expected image contour scaffold of the specific primary image cross-section ("the correlation algorithm may include analyzing a captured image clip with an image recognition module 148 and may further include comparing the result to a series of stored image clips in a database" Vezina, [0081], lines 1-4).
However, Vezina may not disclose to command the probe to fine-tune an imaging plane automatically until the at least one image matches the predetermined expected image contour scaffold of the specific primary image cross-section corresponding to the specific imaging window determined based on the specific location of the probe.
However, in the same field of endeavor, Ishikawa teaches to command the probe to fine-tune an imaging plane automatically until the at least one image matches the predetermined expected image contour scaffold of the specific primary image cross-section corresponding to the specific imaging window determined based on the specific location of the probe (“The system includes a measuring unit (coordinate calculation section 2034) that measures a relative position and a relative posture of the ultrasonic probe with respect to an examinee using image information on the examinee acquired by the ultrasonic probe, a control amount calculation unit (2035) that calculates an amount of control of the position and posture of the ultrasonic probe based on the measurement result of the measuring unit and at least one of a probe control mechanism that controls the position and posture of the ultrasonic probe using 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vezina' s disclosure of a system for managing a patient comprising a controller configured to compare a captured image with stored images with Ishikawa’s teaching of automatically repositioning a probe as Ishikawa explictly states that automatic repositioning “provide[s] an ultrasonic diagnostic imaging apparatus that allows even a user who has not special skill about ultrasonic imaging to take an ultrasound image suitable for a diagnosis.” (Ishikawa, [0113]).

Regarding claim 18, Vezina discloses the patient data includes ultrasound-generated data points ("the patient interface module 134 can automatically acquire ultrasound-generated data points at a selected time interval" Vezina, [0075], lines 3-5).

Regarding claim 19, Vezina discloses the imaging plane is fine-tuned by adjusting at least one of a position or a view of the probe using one or more actuation devices ("The mechanism 112 can be adapted to allow for adjustment of the imaging plane of the probe 110 by providing a rotation angle adjustment and an elevation angle adjustment. In some embodiments, this mechanism 112 may be external and thus the imaging plane may be manually adjustable through physical adjustment of knobs, pins, levers, or other mechanical adjustment features. In other embodiments, the mechanism 112 may be internal and the imaging plane may be adjustable automatically by the controller 12 or manually through provider interaction with the controller 102" Vezina, [0056], lines 2-16; "patient interface module 134 can control actuation devices for rotating, pivoting, translating, or otherwise adjusting the position and probe view obtained by the probe 110." Vezina, [0074], lines 4-6).

Regarding claim 20, Vezina may not explictly disclose the predetermined expected image contour scaffold covers at least a sub-portion of an expected image of the specific primary image cross-section.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vezina' s disclosure of a method for comparing a captured image with stored images with Ishikawa’s teaching of automatically repositioning a probe as Ishikawa explictly states that automatic repositioning “provide[s] an ultrasonic diagnostic imaging apparatus that allows even a user who has not special skill about ultrasonic imaging to take an ultrasound image suitable for a diagnosis.” (Ishikawa, [0113]).

Regarding claim 21, Vezina discloses a hemodynamic status of the patient is determined based on the at least one image (“the probes 110 can be adapted to gather information relating to the hemodynamic status of a patient” Vezina, [0048]).

Regarding claim 22, Vezina discloses at least one hemodynamic parameter of the patient is managed based on the hemodynamic status of the patient, the at least one hemodynamic parameter including at least one of cardiovascular function, cardiac output, filling pressure, valvular function, contractile function, diastolic function, or cardiac pressure (“A method of presenting a clinical management strategy is also described including obtaining information regarding a condition of a patient, developing a determinant reflecting the condition, and presenting a user with a clinical management strategy on an output device” Vezina, Abstract; “The determinants being developed and used for monitoring patients can include: contractile function, valvular function, cardiac output, and filling pressures.” Vezina, [0079]; “left ventricular diastolic function, the left ventricular filling pressure, the systolic pulmonary artery pressure, the presence and severity of aortic stenosis, and the cardiac output” .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vezina in further view of Ishikawa, as applied to claims 1 and 9 above, respectively, and in further view of Chouno (U.S. Pub. No. 2010/0036248), hereinafter "Chouno".

Regarding claim 6, Vezina may not disclose the expected image contour scaffold covers a sub-portion of an expected image of the primary image cross-section. 
However, in the same field of endeavor, Chouno teaches the expected image contour scaffold covers a sub-portion of an expected image of the primary image cross-section (measurement points, #33, are a contour of part of the heart wall, Chouno, Fig. 4; "On the image 32 used for a past measurement, a plurality of measurement points 33 are set, for example, along the wall of the heart. The plurality of measurement points 33 are the above-described grouped contour points which defines a measurement region" Chouno, [0164], lines 8-12).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vezina in further view of Ishikawa's teaching of comparing captured and stored images with Chouno's teaching of a partial heart contour as Chouno explicitly states that by "search[ing] a past image measurement information piece on the basis of the input image information ... without requiring an operator to perform initial setting in advance ... the operation burden of the operator can be mitigated" (Chouno, [0012], lines 2-7).

Regarding claim 14, Vezina may not disclose the expected image contour scaffold covers a sub-portion of an expected image of the primary image cross-section.
However, in the same field of endeavor, Chouno teaches the expected image contour scaffold covers a sub-portion of an expected image of the primary image cross-section (measurement points, #33, 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Vezina in further view of Ishikawa's teaching of comparing captured and stored images with Chouno's teaching of a partial heart contour as Chouno explicitly states that by "search[ing] a past image measurement information piece on the basis of the input image information ... without requiring an operator to perform initial setting in advance ... the operation burden of the operator can be mitigated" (Chouno, [0012], lines 2-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785